We are of opinion that the inference of consideration from the phrase "For value received" on the face of each of the notes was not necessarily repelled by the remainder of the text of the instruments themselves. (Matter of Taylor, 251 N.Y. 257;Strickland v. Henry, 175 N.Y. 372.)
The order of the Appellate Division and the decree of the Surrogate's Court should be reversed and the matter remitted to the Surrogate's Court for further proceedings in accordance with this opinion, with costs in all courts to abide the event, payable out of the estate.
CRANE, Ch. J., HUBBS, LOUGHRAN and FINCH, JJ., concur; LEHMAN, O'BRIEN and RIPPEY, JJ., dissent.
Ordered accordingly.